813 So. 2d 1065 (2002)
Mary Catherine CROWLEY, Appellant,
v.
STATE of Florida, Appellee.
No. 2D01-737.
District Court of Appeal of Florida, Second District.
April 19, 2002.
James Marion Moorman, Public Defender, and William L. Sharwell, Assistant Public Defender, Bartow, for Appellant.
Robert A. Butterworth, Attorney General, Tallahassee, and Dale E. Tarpley, Assistant Attorney General, Tampa, for Appellee.
BLUE, Chief Judge.
Mary Catherine Crowley appeals following the revocation and reimposition of probation. She argues, and the State concedes, that the trial court erred by imposing special conditions of probation that were not orally announced. Accordingly, we reverse. On remand, the trial court shall limit the payment requirement in conditions thirteen and fourteen to urinalysis testing only, which was orally announced. See State v. Williams, 712 So. 2d 762 (Fla.1998) (holding that payment requirement was special condition requiring oral pronouncement). The trial court shall strike special condition fifteen, which prohibits Crowley from consuming alcoholic beverages or visiting places where the main source of income comes from alcohol sales. See Murphy v. State, 704 So. 2d 1116 (Fla. 2d DCA 1998).
Reversed.
FULMER and GREEN, JJ., concur.